DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-11 are currently being examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (JP 2006171950 A, IDS). 	1) Regarding claim 1, Matsumoto discloses a vehicle display device (Fig. 1: display control device 1 in combination with the head-up display (HUD) 7) comprising a processor (Fig. 1: control unit 16), wherein the processor: 	acquires images of a region ahead of a vehicle (¶0021); 	acquires vehicle information relating to traveling of the vehicle (¶0022-24); 	predicts an own vehicle traveling line that is a traveling path of the vehicle (¶0049-0051 with reference to Fig. 5: estimated course line 28 and/or estimated course line 29), based on the acquired vehicle information; 	derives an ideal traveling line that is a proper traveling path (¶0041-42 with reference to Fig. 5: recommended course line 26 and/or recommended course line 27), based on the acquired images of the region ahead of the vehicle (¶0035-40); and 	displays the own vehicle traveling line and the ideal traveling line so as to be superposed on a view in front of a driver’s seat (Fig. 5). 	2) Regarding claim 8, wherein the processor outputs, to a driver, an instruction relating to driving operation for causing the own vehicle traveling line to approach the ideal traveling line (Matsumoto discloses, in ¶0051 with reference to Figs. 4-6, the concept of visually indicating that the driver needs to perform a right maneuver from the current estimated course line to the recommended course line, which can be interpreted as provided visual instructions to be performed to avoid a detected obstacle). 	3) Regarding claim 10, Matsumoto discloses wherein the processor displays each of the own vehicle traveling line and the ideal traveling line as a pair of lines that extend from transverse direction both sides of the vehicle (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Ikeda et al. (“Ikeda”, US 2009/0306852 A1). 	1) Regarding claim 2,  as per the limitation wherein the processor stops display of the own vehicle traveling line and the ideal traveling line in a case in which a vehicle speed is less than or equal to a predetermined threshold value. 	Ikeda discloses, in ¶0018; ¶0024, the concept of stop a displayed guidance element based upon the detection of a vehicle’s speed being below a predetermined speed (corresponding to predetermined threshold value). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of stop a displayed guidance element based upon the detection of a vehicle’s speed being below a predetermined speed as taught by Ikeda, into the system as taught by Matsumoto, with the motivation to enhance the display control features of the system.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Ito (JP 2020074000 A). 	1) Regarding claim 3, as per the limitation wherein the processor stops display of the own vehicle traveling line and the ideal traveling line in a case in which a predetermined obstacle is sensed in front of the vehicle. 	Ito discloses, on annotated page 9: ¶0002-4, the concept of stopping the displaying features of a HUD to enable visual indication of a detected pedestrian (corresponding to a predetermined obstacle in front of a vehicle). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of stopping the displaying features of a HUD to enable visual indication of a detected pedestrian as taught by Ito, into the system as taught by Matsumoto, with the motivation to enhance the safety and display features of the system.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Nagasawa et al. (“Nagasawa”, US 2016/0090041 A1). 	1) Regarding claim 4, as per the limitation wherein the processor displays the own vehicle traveling line and the ideal traveling line in different colors. 	Nagasawa discloses, in ¶0246, the concept of using different colors for visually displayed elements to enable a viewer to distinguish between the visually displayed elements. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using different colors for visually displayed elements to enable a viewer to distinguish between the visually displayed elements as taught by Nagasawa, into the system as taught by Matsumoto, with the motivation to enhance the display features of the system.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Min et al. (“Min”, KR 20130072542 A). 	1) Regarding claim 5, as per the limitation wherein the processor displays the own vehicle traveling line and the ideal traveling line in shapes of bands that become narrower and darker from near to far. 	Min discloses, on annotated page 4:¶0005-7, the concept of displaying narrowing colored lines representing a far side, in which the narrowing colored lines are distinguishable from lines indicating a near side. While Min disclose lighter coloring for the far side versus the near side one skilled in the art would recognized indicating the coloring vice versa would visual distinguish the far side from the near side (red for far side and green for near side). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying narrowing colored lines representing a far side, in which the narrowing colored lines are distinguishable from lines indicating a near side as taught by Min, into the system as taught by Matsumoto, with the motivation to enhance the displaying features of the system.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Tayama et al. (“Tayama”, US 2018/0058879 A1). 	1) Regarding claim 9, as per the limitation wherein the processor displays each of the own vehicle traveling line and the ideal traveling line as a single line that extends from a transverse direction central portion of the vehicle. 	Tayama discloses, in ¶0127 with reference to Figs. 11A-B, the concept of providing to single lines for recommended traveling path versus a determined current traveling path (element 44 versus element 37). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of providing to single lines for recommended traveling path versus a determined current traveling path as taught by Tayama, into the system as taught by Matsumoto, with the motivation to enhance the displaying features of the system.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Hirasago (US 2002/0133285 A1). 	1) Regarding claim 11, as per the limitation wherein the processor changes a color of the own vehicle traveling line in accordance with an intervehicle distance and a relative speed between an own vehicle and a vehicle ahead that is traveling in front of the own vehicle. 	Hirasago discloses, in ¶0226 with reference to Fig. 22, the concept of changing the color of guidance line indicator based on inter-vehicle distance and approach speed to a front vehicle. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of changing the color of guidance line indicator based on inter-vehicle distance and approach speed to a front vehicle as taught by Hirasago, into the system as taught by Matsumoto with the motivation to enhance the displaying features of the system.
Allowable Subject Matter
Claim(s) 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	WO 2018172886 A1; US 20210129766 A1; US 20190347939 A1; WO 2017018192 A1, systems providing visual indication of estimated/recommended paths to a driver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684